

116 SRES 237 ATS: Supporting the mission and goals of National Crime Victims’ Rights Week in 2019, which include increasing public awareness of the rights, needs, and concerns of, and services available to assist, victims and survivors of crime in the United States.
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 237IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Grassley (for himself, Mr. Leahy, Mrs. Feinstein, and Mr. Crapo) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the mission and goals of National Crime Victims’ Rights Week in 2019, which include
			 increasing public awareness of the rights, needs, and concerns of, and
			 services available to assist, victims and survivors of crime in the United
			 States.
	
 Whereas, in 2017, according to a survey by the Bureau of Justice Statistics— (1)an estimated 5,600,000 violent victimizations were committed against residents of the United States who were 12 years of age or older; and
 (2)households in the United States experienced an estimated 13,340,000 property victimizations;
 Whereas, in 2017, only 45 percent of violent crimes and 36 percent of property victimizations were reported to police;
 Whereas, as of 2015, the most conservative estimate for the economic losses sustained by victims of property crimes and victims of violent crime was approximately $11,200,000,000 per year;
 Whereas the economic cost alone does not fully describe the emotional, physical, and psychological impact endured by a victim of crime;
 Whereas crime can touch the life of any individual, regardless of the age, race, national origin, religion, or gender of the individual;
 Whereas a just society acknowledges the impact of crime on individuals, families, schools, and communities by—
 (1)protecting the rights of crime victims and survivors; and (2)ensuring that resources and services are available to help rebuild the lives of the victims and survivors, including victims’ compensation to reimburse victims for out-of-pocket expenses due to crime;
 Whereas, despite impressive accomplishments in increasing the rights of, and services available to, crime victims and survivors and the families of the victims and survivors, many challenges remain to ensure that all crime victims and survivors and the families of the victims and survivors are—
 (1)treated with dignity, fairness, and respect; (2)offered support and services, regardless of whether the victims and survivors report crimes committed against them; and
 (3)recognized as key participants within the criminal, juvenile, Federal, and Tribal justice systems in the United States when the victims and survivors report crimes;
 Whereas crime victims and survivors in the United States and the families of the victims and survivors need and deserve support and assistance to help cope with the often devastating consequences of crime;
 Whereas, since Congress passed the first resolution designating Crime Victims Week in 1985, communities across the United States have joined Congress and the Department of Justice in commemorating National Crime Victims’ Rights Week to celebrate a shared vision of a comprehensive and collaborative response that identifies and addresses the many needs of crime victims and survivors and the families of the victims and survivors;
 Whereas Congress and the President agree on the need for a renewed commitment to serve all victims and survivors of crime in the 21st century;
 Whereas, in 2019, National Crime Victims’ Rights Week was celebrated from April 7 through April 13, and the theme, Honoring our Past. Creating Hope for the Future., celebrates the progress made by those before us as we look to a future of crime victim services that is even more inclusive, accessible, and trauma-informed;
 Whereas engaging communities in victim assistance is essential in promoting public safety; Whereas the United States must empower crime victims and survivors by—
 (1)protecting the legal rights of the victims and survivors; and (2)providing the victims and survivors with services to help them in the aftermath of crime; and
 Whereas the people of the United States recognize and appreciate the continued importance of— (1)promoting the rights of, and services for, crime victims and survivors; and
 (2)honoring crime victims and survivors and individuals who provide services for the victims and survivors: Now, therefore, be it
	
 That the Senate— (1)supports the mission and goals of National Crime Victims’ Rights Week, which include increasing individual and public awareness of—
 (A)the impact of crime on victims and survivors and the families of the victims and survivors; and (B)the challenges to achieving justice for victims and survivors of crime and the families of the victims and survivors and the many solutions available to meet those challenges; and
 (2)recognizes that crime victims and survivors and the families of the victims and survivors should be treated with dignity, fairness, and respect.